DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to an Amendment dated May 10, 2022.  Claims 1-7 are canceled.  Claims 8 and 16 are amended.  Claims 8-17 are pending.  All pending claims are examined.  


Response to Arguments
Art Rejection
Claim 8 is illustrative of Applicant's amended claims which recite:
“a conversion module configured to electronically receive the ACH transfer file and use the associated routing number or numbers to query the database to retrieve specific wire transfer information and the ACH transfer file package 
after receiving the ACH transfer file package, the conversion module 1s configured to query the database using the associated routing numbers, and retrieve wire transfer information from the database,
after retrieving wire transfer information from the database, the conversion module is configured to convert each ACH transfer file to a wire transfer file with wire instructions using information about an ACH transfer and information about wire transfers for the associated routing number as an input, and
after converting each ACH transfer file, the conversion module is configured to release the wire transfer file with wire instructions according to the input; and
an implementation module in a financial institute configured to automatically perform|[[s]] a wire transfer to transfer the fund using the wire transfer file electronically created by the conversion module.”
 Applicant’s arguments and claim amendments have been considered and are persuasive and the rejection is withdrawn.  

101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation, the invention (as recited in claims 8-16) is directed towards an abstract idea of funds transfer. It is a building block of ingenuity in promoting commerce (see App. Spec. para 0002; Abstract).  The claims are directed to a certain method of organizing human activity.  Moreover this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental processes.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
16. A computer-based method of electronically transferring funds comprising: 
Revised Guidance
providing a computer and memory, the memory having a computer database, a conversion module and an implementation module;
[1] electronically receiving with the conversion module, an ACH file package including at least two ACH transfer files and their associated routing numbers from an employer wherein each ACH transfer file includes information about a routing number including ACH transfer information and wire transfer information;
As claimed the computer components are generic components.  Receiving data is merely insignificant pre-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.
           [2] after receiving the ACH transfer file package, querying a computer database in memory of a computer using the ACH transfer files and their associated routing numbers
As claimed the computer component is a generic component used for the querying and querying   using a generic component is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.
[3] retrieving wire transfer information from the database for the routing numbers; 
after using the database to retrieve that the wire transfer file is electronically created by the conversion module;
Data gathering and converting data from one form to another can also be considered a mental process.
[4] after converting each ACH file, releasing with the conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
Data generation is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.

[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”

Data generation is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.  It can also be considered a mental process.


The invention is directed to funds transfer processing (App. Spec. para. 0002, 0004), but absent is any support for any improvements to the process of converting transfers from one format to different format -  ACH to wire transfers.  
These steps describe the steps a person would take to make a funds transfer.  This includes receiving the ACH instructions and converting that to a wire transfer format. The next step is to determine if the claims recite additional, elements that integrate the judicial exception into a practical application.  
The additional elements beyond the abstract idea is the electronic or and computer implementation of the method steps which are described at a high level of generality (App. Spec. para. 0014, Fig. 1-2) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
The recitation of “after using the database to retrieve the wire transfer information, converting with a conversion module each ACH file to a wire transfer file with wire instructions using the information about an ACH transfer and information about wire transfers for the associated routing number as an input such that the wire transfer file is electronically created by the conversion module;
[4] after converting each ACH file, releasing with conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”


without more or any evidence does not provide support for those steps to amount to an improvement.  
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of retrieval of information and conversion to a transfer file with instructions, absent is any support for a similar improvement.
The claims as recited seem to suggest no more than automating the process of converting funds transfer instructions data.
The recitation of “[4] after converting each ACH file, releasing with the conversion module, the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”

” is insignificant extra solution activity because it is incidental to primary process of claim 1.  (See MPEP 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”). 
Absent is any evidence of the display of information beyond a general-purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem) 
The next step is to identify any additional limitations beyond the judicial exception.  Besides the insignificant extra-solution activity of step(s), the only additonal elements are computer, computer database and electronically which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. para. 0014) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
The components in the manner recited are well understood, routine and conventional.  The recited steps, understood in light of the specification do not appear to require anything other than off-the-shelf, conventional computers and a network. 
Likewise, the providing, receiving, querying, retrieving, converting and transferring steps involve techniques well known in the art.  ( “an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is “well-understood, routine [and] conventional.’’ SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 9-15 and 17  provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 8 and 16 and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible. 
The claim amendments suggest a database in which there is a capability to retrieve information from it.   Examiner maintains the cited references disclose the claims as recited and provided additional citations that disclose the amendments and the invention as claimed. (See Gavin, Figs. 2-4; paras. 0010; 0045-0047).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claim is directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 16 recites
16. (Currently Amended) A computer-based method of electronically transferring funds comprising: providing a computer and memory, the memory having a computer database, a conversion module and an implementation module;
[1] electronically receiving with the conversion module, an ACH file package including at least two ACH transfer files and their associated routing numbers from an employer wherein each ACH transfer file includes information about a routing number including ACH transfer information and wire transfer information;
[2] after receiving the ACH transfer file package, querying a computer database in memory of a computer using the ACH transfer filers and their associated routing numbers;
[3] retrieving wire transfer information from the database for the routing numbers; 
after using the database to retrieve the wire transfer information, converting with a conversion module, each ACH file to a wire transfer file with wire instructions using the information about an ACH transfer and information about wire transfers for the associated routing number as an input such that the wire transfer file is electronically created by the conversion module;
[4] after converting each ACH file, releasing with the conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and [5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”
The invention as claimed describes a method of transferring funds from one payment mechanism to another (Spec. para. 0002; See also Abstract).  The invention as a whole recites certain methods of organizing human activity as a fundamental economic practice. This type of activity, i.e., funds transfer, as recited in each of the limitations 2-5, for example, recites a practice that existed long before the advent of computers and the Internet and could be performed by a human with pen and paper.
These limitations recite steps that would ordinarily take place when transferring funds from one payment mechanism to another using the idea of funds transfer through the conversion of ACH transfer instructions to wire transfer instructions.  The additional elements recited in the claim beyond the judicial exception, in this case includes “electronically receiving.. an ACH file and computer database in memory of a computer”
 Electronically receiving…an ACH file recites insignificant data gathering, See MPEP. 2106.05(g).  Moreover the computer functionality is performed by generic components which does not suggest any technical improvements (see App. Spec. 14, 17).  Therefore the abstract idea is not integrated into a practical application and therefore the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696